DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statement filed on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see Remarks filed on 01/18/2021, with respect to previously pending claims 25-58 and new claims 59-71 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous claim objections regarding claims 32, 34, 35, 37 and 39-58 have been considered and are withdrawn.
The previous 112(b) claim rejections regarding previous claims 25-58 have been considered and are now withdrawn.
The declaration filed on 01/18/2021 has been reviewed and is persuasive.

Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed on 01/18/2021 is sufficient to overcome the rejection of previous claims 25-58 under 103 rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
	Previously withdrawn claims 1-24 are now canceled as independent claim 1 is directed to a water treatment control system, and current pending claims 25-71 are directed to a method for controlling a water treatment system (see detailed restriction requirement filed on 05/28/2020.

Allowable Subject Matter
Claims 25-71 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 25, Rao et al. (US 2013/0233796 A1) (hereinafter “Rao”) teaches a method of controlling treatment of a water system comprising water (see paragraph 10 – “The invention is directed toward a method for controlling treatment of an industrial water system”), the method comprising the steps of:
providing two or more containers, each containing an initial volume of one of a plurality of treatment products (see FIG. 1, container 100 containing an initial volume of a first concentrated active (treatment product)) (see FIG. 1, container 101 containing an initial volume of a second concentrated active (treatment product)) (see FIG. 5, container 400 containing an initial volume of a first concentrated active (treatment product)) (see FIG. 5, container 401 containing an initial volume of a second concentrated active (treatment product)) (see paragraph 35 – “repeating the steps for n-
wherein each container is connectable to a feeder using one or more connection components (see FIG. 1, fluid dispensing devices 105; see FIG. 5, fluid dispensing devices 405) to feed the treatment product from that container to the water system (see FIG. 1, delivery lines 104; see FIG. 5, delivery lines 404) (see paragraph 52 – “…extracting a controlled amount of active from the container through delivery line 104 using a fluid dispensing device 105.  The fluid dispensing device 105 used can be any technology typically used for liquids that include but not limited to mechanical pumping, venture injector, gravity feed, or displacement methods that such as direct pressurizing the container…”) (see paragraph 68 – “Dosing…through delivery line 404 using a fluid dispensing device 405 to deliver the active to a process stream 406”); and
providing a controller (see FIG. 1, controller 112) configured to send signals (control signals) to the feeders and to receive data or signals from one or more optional sensors located upstream or downstream of the feeders (see FIG. 1, fluorometer 116) (see FIG. 5, flow meter 407 and/or fluorometer 408) (see paragraph 58) (see paragraph 69 – “flow meter 407 and fluorometer 408 monitor the process fluid downstream of the injection point(s) of the active(s), allowing the user to determine the concentration of the actives that had been added to the system”), the controller having feeds treatment product based on timers using a ‘feeding schedule’…”) (see paragraph 54 – “Controlling the amount of additive dispensed…is regulated by controller 112…controls and tracks the sequence of values and sensors…based on a preprogramed procedure…Adjustment to the additive blend can be made by manually changing settings to control dispensing devices and set-point values…”) (see paragraph 64 – “The set-point values…for the target concentration levels can be programmed into the controller to automatically send a control signal to start and stop (activate/deactivate) dispensing of the active component”) (see paragraph 68 – “…additive injection can be made in a timed sequence, e.g., injection of component 1 followed by component 2, etc., and where the sequence of actives injected can vary or be fixed…the frequency and amount of a particular active injected into the process can vary depending on the process operating conditions and feed characteristics…optimization protocol”) (see paragraph 70 – “…vessel will depend on the feed rate and variability of the process…concentration can be preprogrammed into a controller for a given tower or defined set of operating conditions, manually inputted by the user, or automated to adjust based on information collected on the process operating conditions and feed input characteristics”);
activating each feeder (fluid dispensing devices) according to the programmed function associated with its treatment product to deliver an amount of each treatment Controlling the amount of additive dispensed…is regulated by controller 112…controls and tracks the sequence of values and sensors…based on a preprogramed procedure…Adjustment to the additive blend can be made by manually changing settings to control dispensing devices and set-point values…”) (see paragraph 64 – “The set-point values…for the target (desired) concentration levels can be programmed into the controller to automatically send a control signal to start and stop (activate/deactivate) dispensing of the active component”); and
wherein each treatment product is useful alone or in combination with another treatment product for treating one or more of corrosion, white rust, scale, or biological contamination in the water system (see paragraph 2 – “…use chemical treatment products for improved energy efficiency, waste reduction…Typical treatment products for industrial water systems control scaling, corrosion, fouling, foaming, odor formation, and microbiological growth”).
Mehus et al. (US 2011/0082595 A1) (hereinafter “Mehus”) teaches a chemical product dispensing system and method (see Mehus FIG. 1) (see Mehus FIG. 4 illustrating multiple dispensers and chemical product containers) including a chemical product dispenser 31, a chemical product container(s) 20, dispensing site(s) 24 (process streams), an electronically readable label 22 (visual indicator) on the product container(s), a reader 34, and a programmable logic controller (PLC) 32 (see Mehus paragraphs 16, 19, 23, 39-40 and 56), wherein the reader 34 captures the chemical product data from the electronically readable label 22 on the product container(s) and label 22 that stores and communicates chemical product data that identifies and/or describes the chemical product…name…type…manufacturing information…concentration of active ingredient(s) of the chemical product…weight…volume…”) (see Mehus paragraph 23 – “A reader 34 associated with dispenser 31 captures chemical product data from the electronically readable label 22 and passes the data to a programmable logic controller (PLC) 32 for processing”).
However, the combination does not specifically teach a set of matching visual indicators associated with each container, the visual indicators of each set being disposed on or near two or more of the container, its feeder, or at least one of the corresponding connection components to allow connection of each container with the correct feeder associated with the programmed function for the treatment product in the container, as recited in amended, independent claim 25.
	Similar analysis applies to amended, independent claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773